Case 5:20-cv-00150-JSM-PRL Document 20 Filed 08/13/20 Page 1 of 8 PageID 77




                           ‘UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION


THOMAS K. ROBERTS,
    Plaintiff,                                        CASE NO.: 5:20-cv-00150-oc-30PRL

v.

GILBERT FLOORING INC. dba
CARPET ONE FLOOR & HOME,
      Defendant.
________________________________/

                                  CASE MANAGEMENT REPORT

       1.     Meeting of Parties: Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), a meeting
was held on August 13, 2020 at 10 a.m. by telephone and was attended by:
              Name                                            Counsel for

       Danialle Riggins, Esq.                         For Plaintiff Thomas K. Robert

       Edwin A. Green, Esq.                           For Defendant Gilbert Flooring Inc.
                                                      d/b/a Carpet One Floor & Home

       2.     Initial Disclosures:

               a.    Fed. R. Civ. P. 26(a)(1) as amended December 1, 2000 provides that
       "[e]xcept in categories of proceedings specified in Rule 26(a)(1)(E), or to the extent
       otherwise stipulated or directed by order, a party must, without awaiting a discovery
       request, provide to other parties: (A) the name and, if known, the address and
       telephone number of each individual likely to have discoverable information that the
       disclosing party may use to support its claims or defenses, unless solely for
       impeachment, identifying the subjects of the information; (B) a copy of, or a
       description by category and location of, all documents, data compilations, and tangible
       things that are in the possession, custody, or control of the party and that the disclosing
       party may use to support its claims or defenses, unless solely for impeachment; (C) a
       computation of any category of damages claimed by the disclosing party, making
       available for inspection and copying as under Rule 34 the documents or other
       evidentiary material, not privileged or protected from disclosure, on which such
       computation is based, including materials bearing on the nature and extent of injuries
       suffered; and (D) for inspection and copying as under Rule 34 any insurance
       agreement under which any person carrying on an insurance business may be liable to
Case 5:20-cv-00150-JSM-PRL Document 20 Filed 08/13/20 Page 2 of 8 PageID 78



Case Management Report
Page 2

        satisfy part or all of a judgment which may be entered in the action or to indemnify or
        reimburse for payments made to satisfy the judgment." Fed. R. Civ. P.26(a)(1).1

        The parties (check one)

            X            have exchanged information referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D)
                         or agree to exchange such information on or before September 14, 2020.2

        _______          stipulate to not disclose information referenced by Fed. R. Civ. P.
                         26(a)(1)(A)-(D) for the specific reason(s) that:
                         ____________________________________________________________
                         ____________________________________________________________
                         ___________________________________________________________

        _______          have been unable to reach agreement on whether to disclose information
                         referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D). (Identify party or parties)
                         __________________________ objects to disclosure of such information
                         for the specific reason(s) that:
                         ____________________________________________________________
                         ____________________________________________________________
                         ____________________________________________________________




        1
           A party must make its initial disclosures based on the information then reasonably available to
it and is not excused from making its disclosures because it has not fully completed its investigation of
the case or because it challenges the sufficiency of another party's disclosures or because another party
has not made its disclosures. See Fed. R. Civ. P. 26(a)(1).

        2
          Information referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D) must be made "at or within 14 days of
the Rule 26(f) conference unless a different time is set by stipulation or court order, or unless a party
objects during the conference that initial disclosures are not appropriate in the circumstances of the action
and states the objection in the Rule 26(f) discovery plan." Fed. R. Civ. P. 26(a)(1). Any party first served
or otherwise joined after the Rule 26(f) conference must make these disclosures within 30 days after being
served or joined unless a different time is set by stipulation or court order. See Fed. R. Civ. P. 26(a)(1).


Rev: 4/01
Case 5:20-cv-00150-JSM-PRL Document 20 Filed 08/13/20 Page 3 of 8 PageID 79

Case Management Report
Page 3

        3.     Discovery Plan - Plaintiff: The parties jointly propose the following Plaintiff's
        discovery plan:

               a. Plaintiff's Planned Discovery: A description of every discovery effort Plaintiff
                  plans to pursue is described below. Plaintiff may exchange discovery requests
                  by emailed electronic stored links and/or files. The description of each
                  discovery effort will be listed under the appropriate heading below and will
                  include the subject matter of the discovery and the time during which the
                  discovery will be pursued:

                       (1) Requests for Admission:


        Plaintiff intends to serve requests for admissions.


               Number of Requests for Admission: Parties may seek to limit the number of
               Plaintiff's requests for admission in accordance with Fed. R. Civ. P. 26(b)(2). Any
               such request must be made in paragraph 6 below and approved by the court.

                       (2) Written Interrogatories:


        Plaintiff intends to serve written interrogatories on Defendant.


               Number of Interrogatories: Local Rule 3.03(a) provides "[u]nless otherwise
               permitted by the Court for cause shown, no party shall serve upon any other party,
               at one time or cumulatively, more than twenty-five (25) written interrogatories
               pursuant to Rule 33, Fed.R.Civ.P., including all parts and subparts." Any request
               by Plaintiff to exceed this limit must be made in paragraph 6 below and approved
               by the court.


                       (3) Requests for Production or Inspection:


       The Plaintiff will comply with the applicable Federal and Local Rules governing
document requests. Plaintiff will seek production or inspection for all discoverable matters
related to the complaint, employment relationship of the parties, and defenses in this matter.


                       (4) Oral Depositions:




Rev: 4/01
Case 5:20-cv-00150-JSM-PRL Document 20 Filed 08/13/20 Page 4 of 8 PageID 80

Case Management Report
Page 4

       Plaintiff intends to depose the corporate representative of Defendant as well as
relevant witnesses.

               Number of Depositions: Local Rule 3.02(b) provides, "[i]n accordance with Fed.
               R. Civ. P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten depositions per side may
               be taken in any case unless otherwise ordered by the Court." Any request by
               Plaintiff to exceed this limit must be made in paragraph 6 below and approved by
               the court.

               Time Permitted for Each Deposition: Each deposition is limited to one day of
               seven hours in accordance with Fed. R. Civ. P. 30(d)(2) unless extended by
               agreement of the parties or order of Court.

               The parties stipulate/request a court order to extend the time to take the deposition
               of the following individuals:

                                              Proposed length
               Name                            of Deposition                         Grounds


               Not applicable at this time.

(cont'd)                                      Proposed length
               Name                            of Deposition                         Grounds




        b. Disclosure of Expert Testimony: Parties stipulate, in accordance with Fed. R. Civ. P.
        26(a)(2)(C), that Plaintiff's Fed. R. Civ. P. 26(a)(2) disclosure will be due as noted here:

        February 15, 2021


        c. Supplementation of Disclosures and Responses: Parties agree that Plaintiff's
        supplementation under Fed. R. Civ. P. 26(e) will be provided at the following times:

        Within thirty (30) days of learning of such supplementation.


        d. Completion of Discovery: Plaintiff will commence all discovery in time for it to be
        completed on or before May 11, 2021


      4.       Discovery Plan - Defendant: The parties jointly propose the following
Defendant's discovery plan:


Rev: 4/01
Case 5:20-cv-00150-JSM-PRL Document 20 Filed 08/13/20 Page 5 of 8 PageID 81

Case Management Report
Page 5


                a. Defendant's Planned Discovery: A description of every discovery effort
        Defendant plans to pursue is described below. Defendant may exchange discovery requests
        by emailed electronic stored links and/or files. The description of each discovery effort will
        be listed under the appropriate heading below and will include the subject matter of the
        discovery and the time during which the discovery will be pursued:

                       (1) Requests for Admission:


        Defendant intends to serve requests for admissions.


               Number of Requests for Admission: Parties may seek to limit the number of
               Defendant's requests for admission in accordance with Fed. R. Civ. P. 26(b)(2).
               Any such request must be made in paragraph 6 below and approved by the court.

                       (2) Written Interrogatories:


        Defendant intends to serve written interrogatories on Plaintiff.


               Number of Interrogatories: Local Rule 3.03(a) provides "[u]nless otherwise
               permitted by the Court for cause shown, no party shall serve upon any other party,
               at one time or cumulatively, more than twenty-five (25) written interrogatories
               pursuant to Rule 33, Fed.R.Civ.P., including all parts and subparts." Any request
               by Defendant to exceed this limit must be made in paragraph 6 below and
               approved by the court.

                       (3) Requests for Production or Inspection:


The Defendant will comply with the applicable Federal and Local Rules governing document
requests. Defendant will seek production or inspection for all discoverable matters related
to the complaint, employment relationship of the parties, damages, and defenses in this
matter.

                       (4) Oral Depositions:

        Defendant intends to take the deposition of Plaintiff and additional witnesses.




Rev: 4/01
Case 5:20-cv-00150-JSM-PRL Document 20 Filed 08/13/20 Page 6 of 8 PageID 82

Case Management Report
Page 6

               Number of Depositions: Local Rule 3.02(b) provides, "[i]n accordance with Fed.
               R. Civ. P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten depositions per side may
               be taken in any case unless otherwise ordered by the Court." Any request by
               Defendant to exceed this limit must be made in paragraph 6 below and approved
               by the court.

               Time Permitted for Each Deposition: Each deposition is limited to one day of
               seven hours in accordance with Fed. R. Civ. P. 30(d)(2) unless extended by
               agreement of the parties or order of Court.

               The parties stipulate/request a court order to extend the time to take the deposition
               of the following individuals:

                                              Proposed length
               Name                            of Deposition                        Grounds


               Not applicable at this time.


                b. Disclosure of Expert Testimony: Parties stipulate, in accordance with Fed. R.
        Civ. P. 26(a)(2)(C), that Defendant's Fed. R. Civ. P. 26(a)(2) disclosure will be due as
        noted here:

                      March 22, 2021

               c. Supplementation of Disclosures and Responses: Parties agree that Defendant's
        supplementation under Fed. R. Civ. P. 26(e) will be provided at the following times:

                      Within thirty (30) days of learning of such supplementation.


                 d. Completion of Discovery: Defendant will commence all discovery in time for
        it to be completed on or before May 11, 2021

        5.      Joint Discovery Plan - Other Matters: Parties agree on the following other matters
relating to discovery (e.g., handling of confidential information, assertion of privileges, whether
discovery should be conducted in phases or be limited to or focused upon particular issues):

        No other agreements at this time.


       6.     Disagreement or Unresolved Issues Concerning Discovery Matters: Any
disagreement or unresolved issue will not excuse the establishment of discovery completion
dates. The parties are unable to agree as to the following issues concerning discovery:



Rev: 4/01
Case 5:20-cv-00150-JSM-PRL Document 20 Filed 08/13/20 Page 7 of 8 PageID 83

Case Management Report
Page 7


        None at this time.


        7.      Third Party Claims, Joinder of Parties, Potentially Dispositive Motions: Parties
agree that the final date for filing:

               a. motions for leave to file third party claims and/or motions to join parties
               should be October 9, 2020.

               b. motions for summary judgment and all other potentially dispositive motions
               should be December 09, 2021. (Note time limit in Local Rule 4.03.)


       8. Settlement and Alternative Dispute Resolution: Pursuant to Local Rule
3.05(c)(2)(C)(v), the parties submit the following statement concerning their intent regarding
Alternative Dispute Resolution:

Parties agree that settlement is
    likely              (check one)
    unlikely
X unknown

Parties agree to consent to binding arbitration pursuant to Local Rules 8.02(a)(3) and 8.05(b).
        yes     X no           likely to agree in future

If binding arbitration is not agreed to, the court may order nonbinding arbitration pursuant to
Chapter Eight of the Local Rules of the Middle District of Florida, mediation pursuant to
Chapter Nine of the Local Rules of the Middle District of Florida, or both.

        9. Consent to Magistrate Judge Jurisdiction: The parties agree to consent to the
jurisdiction of the United States Magistrate Judge for final disposition, including trial. See 28
U.S.C. § 636.
        yes     X no           likely to agree in future


       10.    Preliminary Pretrial Conference:
Track Three Cases: Local Rule 3.05(c)(3)(B) provides that preliminary pretrial conferences are
mandatory in Track Three Cases.

Track Two Cases: Parties
     request (check one)
 X do not request
a preliminary pretrial conference before entry of a Case Management and Scheduling Order in
this Track Two case. Unresolved issues to be addressed at such a conference include:



Rev: 4/01
Case 5:20-cv-00150-JSM-PRL Document 20 Filed 08/13/20 Page 8 of 8 PageID 84

Case Management Report
Page 8


        11.      Final Pretrial Conference and Trial: Parties agree that they will be ready for a
final pretrial conference on or after January 18, 2022 and for trial on or after March 22, 2022.
This Jury X Non-Jury              trial is expected to take approximately 3- 4 days.


       12.      Pretrial Disclosures and Final Pretrial Procedures: Parties acknowledge that they
are aware of and will comply with pretrial disclosures requirements in Fed. R. Civ. P. 26(a)(3)
and final pretrial procedures requirements in Local Rule 3.06.


        13.    Other Matters:

        Mediation will be set prior to November 2021.


RESPECTFULLY SUBMITTED, this 13th day of August, 2020, by:


                                                     BLANCHARD, MERRIAM
RIGGINS LAW FIRM, P.A.                               ADEL, KIRKLAND & GREEN, P.A.

/s/Danialle Riggins                                  /s/Edwin A. Green III
DANIALLE RIGGINS, ESQ.                               EDWIN A. GREEN III, Esq.
Florida Bar No.: 0013909                             Florida Bar No.: 0606111
211 NW Third Street                                  Post Office Box 1869
Ocala, Florida 34471                                 Ocala, Florida 34478
(352)433-2400 – Office                               (352)732-7218
Driggins@Rigginslawfirm.com                          tgreen@bmaklaw.com
Counsel for Plaintiff                                Counsel for Defendant




Rev: 4/01
